Citation Nr: 1516599	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  13-20 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an increased rating (or evaluation) in excess of 10 percent from December 2, 2007 for left ankle hypertrophic synovitis, status post arthroscopic debridement (left ankle disability).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

S. Snabb, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant, had active service from November 1987 to December 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia, which denied a rating in excess of 10 percent for the left ankle disability.  This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board has reviewed all the evidence in the Veteran's file on VBMS, as well as the "Virtual VA" system, to ensure a complete review of the evidence in this case.

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. 
§ 3.159(c), (d) (2014).

The Veteran last underwent a VA examination for the left ankle in April 2010. Although the mere passage of time is insufficient to require a new VA examination, where a veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately determine the current state of the disability, VA must provide a new examination.  See Palczewski v. Nicholson, 
21 Vet. App. 174 (2007); see also Olsen v. Principi, 3 Vet. App. 480, 482 (1992).

The July 2007 and April 2010 VA examination reports note that the Veteran reports no flare-ups of the left ankle disability.  On the July 2013 VA Form 9 (Appeal to Board of Veterans' Appeals), the Veteran contends the left ankle has continued to deteriorate in the five years since retirement and continues to worsen.  The Veteran also specifically contends that he experiences numerous flare-ups, characterized by pain, swelling, and limited motion of the left ankle.  In light of the suggestion of worsening of the left ankle disability, and specifically the contention of flare-ups affecting range of motion, a new VA examination for the left ankle is warranted to help measure any worsening since the last VA examination for the left ankle.

Accordingly, the issue of an increased rating in excess of 10 percent for a left ankle disability is REMANDED for the following actions:   

1.  Obtain any outstanding VA treatment records pertaining to the left ankle disability and associate them with the record.  Any negative responses should be properly documented in the record, to include following the procedures outlined in 38 C.F.R. § 3.159(e). 

2.  Ask the Veteran to complete and return a VA Form 21-4142, Authorization and Consent to Release Information, for any treatment (medical) records not yet obtained pertaining to any private medical treatment received for the left ankle disability.  After obtaining a completed VA Form 21-4142, obtain the treatment (medical) records. The Veteran should also be advised that he may alternatively submit the private treatment records to VA. Any documents received by VA should be associated with the record.  Any and all negative responses should be properly documented in the record, to include following the procedures outlined in 38 C.F.R. § 3.159(e).

3.  Schedule the Veteran for appropriate VA examination to assess the current nature and severity of the left ankle disability.  All relevant documents should be made available to and reviewed by the examiner.  An interview of the Veteran regarding the relevant medical history, a physical examination, and all tests and studies required to respond to the following request should be performed. 

Based on review of the appropriate records, the examiner should identify the current symptoms and impairments that are attributable to the left ankle disability, to include describing the range of motion of the left ankle.  The extent of any functional loss, incoordination, weakened movement, and fatigability on use due to pain must also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination, as well as on repeated use or during flare-ups in terms of the degree of additional range of motion loss.

4.  Thereafter, readjudicate the claim on the merits.  If the benefit sought remain denied, the Veteran and the representative should be furnished a Supplemental Statement of the Case, and should be given an opportunity to respond before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. §§  3.158, 3.655 (2014).  


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


